utAnNAL
                                                                                                           06/29/2022



                                                                                                       Case Number: DA 22-0218




                   IN THE SUPREME COURT OF THE STATE OF MONTANA
                      THE OFFICE OF THE CLERK OF SUPREME COURT
                              HELENA, MONTANA 59620-3003

                                             Supreme Court No.
                                                DA 22-0218
                                                                                       ALLD
                                                                                        JUN 2 9 2022
IN RE THE MARRIAGE OF:                                                                Bowen Cre'inwood
                                                                                    Clerk of Supreme Court
                                                                                       Stara nf rv.nntana
ELAINE HERMAN GIRDLER,

             Petitioner and Appellant,
                                                                                GRANT OF EXTENSION
      and

JEFFREY ALAN GIRDLER,

             Respondent and Appellee.

       Pursuant to authority granted under M. R. App.P. 26(1), Appellant is given an extension of time
until August 4, 2022, to prepare, file, and serve the Appellant's brief.

DATED this June 29, 2022



                                                                            Bowen Greenwood
                                                                            Clerk of the Supreme Comit




c:     Elaine Girdler, Jeffory Alan Girdler



            PO BOX 203003 • HELENA MT • 59620-3003 • TELEPHONE: (406) 444-3858 • FAX: (406) 444-5705